    Case: 2:16-cv-00680-GCS-KAJ Doc #: 82 Filed: 02/08/19 Page: 1 of 3 PAGEID #: 557




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DON FAIRFAX, Individually and on Behalf             )
of All Others Similarly Situated                    ) Judge Smith
                                                    )
                               Plaintiff,           ) Magistrate Judge Jolson
                                                    )
v.                                                  ) Case No.: 2:16-cv-00680-GCS-KAJ
                                                    )
HOGAN TRANSPORTS, INC., et al.,                     )
                                                    )
                               Defendants.          )


                             JOINT MOTION FOR
              APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT
                      AND DISMISSAL WITH PREJUDICE

         Plaintiff Don Fairfax (“Plaintiff”) on behalf of himself and others similarly situated, and

Defendants Hogan Transports, Inc.; Hogan Services, Inc.; Hogan Dedicated Services

(“Defendants”) (collectively the “Parties”), by and through each Parties’ respective counsel of

record, hereby move this Court for an order approving the terms and conditions of the Settlement

Agreement reached in the above-referenced matter, and dismissing this action with prejudice. In

Support of this Motion, the Parties have filed a Memorandum in Support of the Joint Motion for

Approval of FLSA Collective Action Settlement and Dismissal with Prejudice.

         WHEREFORE, the Parties hereby request that this Court grant this Motion and enter the

proposed Order approving the Settlement Agreement and dismissing this action with prejudice.

.




66531136.1
Case: 2:16-cv-00680-GCS-KAJ Doc #: 82 Filed: 02/08/19 Page: 2 of 3 PAGEID #: 558




                                    Respectfully submitted,

                                    ROETZEL & ANDRESS


                                    By: /s/ Jeremy S. Young
                                          Jeremy S. Young (#0082179)
                                          Huntington Center
                                          41 South High Street, 21st Floor
                                          Columbus, OH 43215
                                          614-463-9770
                                          Fax No. 614-463-9792
                                          jyoung@ralaw.com

                                    POLSINELLI PC
                                         ROBERT J. HINGULA (MO #56353) (admitted pro hac)
                                         Kaitlin E. Gallen (MO #65913) (admitted pro hac)
                                         900 W. 48th Place, Suite 900
                                         Kansas City, MO 64112-1895
                                         (816) 753-1000
                                         Fax No.: (816) 753-1536
                                         rhingula@polsinelli.com
                                         kgallen@polsinelli.com

                                    TRIAL ATTORNEYS FOR DEFENDANTS HOGAN
                                    TRANSPORTS, INC., DAVID A. HOGAN, HOGAN
                                    DEDICATED SERVICES LLC, AND HOGAN
                                    SERVICES, INC.



                                    CHAPIN LEGAL GROUP, LLC

                                    By: /s/ Lance Chapin via email authority 2/7/19
                                        Lance Chapin (0069473)
                                        Steven C. Babin, Jr. (0093584)
                                        580 South High Street, Suite 330
                                        Columbus, OH 43215
                                        614-221-9100
                                        Fax: 614-221-272
                                        lchapin@chapinlegal.com
                                        sbabin@chapinlegal.com

                                    ATTORNEYS FOR PLAINTIFF




66531136.1
Case: 2:16-cv-00680-GCS-KAJ Doc #: 82 Filed: 02/08/19 Page: 3 of 3 PAGEID #: 559




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above and foregoing pleading was served via
(_X ) Court’s ECF Notification system; (___) U.S. Mail, postage prepaid; (___) electronic mail;
(_____) Federal Express; and/or (___) hand delivery this 8th day of February 2018, to:

         Lance Chapin, Esq.
         Steven C. Babin, Jr., Esq.
         Chapin Legal Group, LLC
         580 South High Street, Suite 330
         Columbus, OH 43215
         614-221-9100
         Fax: 614-221-272
         lchapin@chapinlegal.com
         sbabin@chapinlegal.com
         ATTORNEYS FOR PLAINTIFF


                                                 /s/ Jeremy S. Young
                                                 Jeremy S. Young




66531136.1
